Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 10/27/2020 and 12/17/2020 were filed after the mailing date of the non-final rejection on 09/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 5 and the withdrawn claim 9 have been canceled and claims 8, 10-14, and 18-20 have been withdrawn. Claims 1-4, 6, 7, and 15-17are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/17/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically 

Rejections remained

Claims 1, 3, 4, 6, 7, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2014/0234210 A1) in view of Karpeisky et al. (US 2014/0051625 A1) or, alternatively, Karpeisky et al. (US 2014/0051625 A1) in view of Lin et al. (US 2014/0234210 A1).
Lin et al. teach lyophilized metal-bisphosphonate nanoparticles with stability against premature dissolution so that they only release therapeutic agent cargos inside cancer cells, to be added to water for injections, comprising a multivalent metal such as CaCl2, a bisphosphonate such as disodium etidronate, and an additional therapeutic agent such as cytarabine coordinated with metal center and exemplified a metal to bisphosphonate molar ratio of 2:1 in example 2 (entire reference, especially abstract, paragraph 61, 64, 65, 94, 216, 219, 231, 246, 271, 283, 284, and 315, figure 1, and claims 43-46, and 48).
Lin et al. do not teach: i) the bisphosphonate such as disodium etidronate and the additional therapeutic agent such as cytarabine are complexed; and ii) the concentration of the etidronate cytarabine complex in the injection solution.
These deficiencies are cured by Karpeisky et al. who t teach pharmaceutical composition comprising bisphosphonate anti-cancer compounds conjugates including etidronate cytarabine conjugate (VIII in figure 1) and the composition being formulated with sterile injectable solution and exemplified lyophilized sodium and lithium salt of bisphosphonate conjugates and 10-4 M etidronate cytarabine conjugate (0.0577 mg/mL 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lin et al. and Karpeisky et al. to specify the bisphosphonate such as disodium etidronate and the additional therapeutic agent such as cytarabine in the composition taught by Lin et al. are complexed. Complexing etidronate-cytarabine for the advantage of less sever side effect from bisphosphonate and targeted release of anti-cancer agent was well known to a person of ordinary skill in the art at the time of the invention. The motivation for complexing etidronate-cytarabine flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose with added advantages.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lin et al. and Karpeisky et al. to specify the concentration of etidronate cytarabine complex in the injection solution taught by Lin et al., with being obvious based on Karpeisky et al., being 0.0577 mg/mL. A concentration of etidronate cytarabine complex in the injection solution being 0.0577 mg/mL was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

2; and ii) the same from 1:1 to 12:1, from 1:1 to 2:1, and 2:1 molar ratio of stabilizer to etidronate-cytarabine conjugate.
These deficiencies are cured by Lin et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Karpeisky et al. and Lin et al. to add multivalent meta such as CaCl2 with a metal to bisphosphonate molar ratio of 2:1 for the advantage of bisphosphonate stability of against premature dissolution so that they only release therapeutic agent cargos inside cancer cells. Adding multivalent metal such as CaCl2 with a metal to bisphosphonate molar ratio of 2:1 for the advantage of bisphosphonate stability was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding multivalent meta such as CaCl2 with a metal to bisphosphonate molar ratio of 2:1 for the advantage of bisphosphonate stability flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose with added advantages of bisphosphonate stability.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2014/0234210 A1) and Karpeisky et al. (US 2014/0051625 A1), and further in view of Pohjala et al. (US 5,376,649)

Lin et al. do not specify the etidronate including a tri-sodium.
This deficiency is cured by Pohjala et al. who teach mono-, di-, and tri-sodium salt of bisphosphates being suitable for treating bone cancer with the production of mono-, di-, and tri-sodium salt of bisphosphates dependent on the molar equivalency of NaOH relative to bisphosphonic acid (column 1, line 54 through column 2, line 22, and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lin et al. and Pohjala et al. to replace the disodium salts of bisphosphate conjugates in the composition taught by Lin et al., with being obvious based on Karpeisky et al., with a tri-sodium. All of mono-, di-, and tri-sodium salt of bisphosphates being suitable for treating bone cancer was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the disodium salts of bisphosphate conjugates in the composition taught by Lin et al., with being obvious based on Karpeisky et al., with a tri-sodium flows from all of mono-, di-, and tri-sodium salt of bisphosphates having been used in the prior art, and from all of mono-, di-, and tri-sodium salt of bisphosphates being recognized in the prior art as useful for the same purpose. 
Furthermore, according to the instant claim 1 and the disclosure in the instant specification (page 4, line18-22), free bisphosphate conjugates, mono-, di-, and tri-sodium salt of bisphosphate conjugates are all suitable for its intended use of treating bone cancer, etc., and thus the criticality of the claimed tri-sodium salt of bisphosphate 

No Applicants’ argument was found with regard to the two rejections above in the “Applicant Arguments/Remarks Made in an Amendment”.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612